DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 9-17 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9, 12 and 15 require: “wherein an amount of the emulsified oil-water mixture that is stirred together the basil paste is in a range of from 10 to 40 wt% relative to an oil content in the basil paste”, however, the claim does not set forth an amount of oil in the basil paste, therefore the claim is open to from above zero to below 100 wt% of oil in the basil paste.
When looking to the pending Specification for support, it is noted that” “[0020] First, as the target processed food to which the method in accordance with the present invention is applied, a basil paste (obtained by charging 100 parts by weight of a fresh basil, 100 parts by weight of an edible oil (a vegetable oil), and 7 parts by weight of a salt into a mixer, and crushing, mixing and stirring the materials) was prepared.”
This means that there is only support for 100/207 parts by weight, about 48.3 wt% of oil is in the basil paste, wherein from 10 to 40 wt% would amount to about 4.8 9.3 wt%  of the emulsified oil-water mixture in the composition made.
Therefore support does not exist for the full scope of claimed the claimed amount of emulsified oil-water.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over in Nagamura in view of Fuse and HC.
Nagamura: JP2004337011A Emulsified oil-and-fat composition; published Dec. 02, 2004.
Fuse: Publication Number: JP 2016-86772 A PUBLISHED ON 23-May-2016.
HC: Hungry Couple: Herbed Roasted Potatoes with Sour Cream Dip; published online at least by 12/02/2015 as shown in the Comment section.

Independent claim 9
Nagamura teaches methods of making stable oil in water emulsions (0020-0021), used to mix with/modify food, particularly food additives (see Technical Field…)

ii) oil in water emulsions 
Nagamura teaches adding (i.e. mixing) an alkaline ionized water, formed by electrolysis (i.e. electrolyzed) with edible oil (0020); and
stirring to emulsify the mixture (0018). 
Nagamura teaches that this method achieves many benefits, including: that emulsifiers are no longer needed because this method of making an emulsion provides a stable emulsion (0016); 

undesired properties of emulsifiers (i.e. flavors) are no longer imposed on the emulsion made (0026); and the stable emulsion made has a high mixing ratio of the dispersed phase (0021) with excellent handleability that can be used in a wide variety of fields including the food industry (0017, 0023, 0026).

On the ratio of edible oil water in the emulsified oil-water mixture: Nagamura teaches the use of 50 wt% or more of the water or 50 wt% or less of the water, depending on the desired type of emulsion (0020). which encompasses the claimed ratio of the edible oil to the electrolyzed alkaline ionized water in the emulsified oil-water mixture is in a range of from 9:91 to 11:89 by weight.

Paste comprising basil and edible oil
Nagamura does not limit the type of food additive, or discuss the use of the specifically claimed basil with oil paste.
Fuse also teaches methods of using emulsions (see dressing and emulsions discussed in the line starting (LS): “As the form of the herb-containing food of the present invention, it is a food…”) with food additives; and further provides that they include basil paste comprising basil and oil is a food additive (see line starting (LS): “The form of the herb-containing food of the present invention is a food…”, on pg. 3).




Fuse further provides the basil paste comprises: 
1 to 90 wt% of the herb (est. 3rd para. from the bottom of pg. 3)
zero to 80 wt% oil (est. 1st full para. on pg. 4); and
zero to 20 wt% salt (est. 2nd full para. on pg. 4).

The modified teaching, in Fuse, provides that the paste is contained in emulsions, as discussed above.  Although it was not written down, given a food contains another, one in the art would expect that a step of stirring them together has occurred, at least to provide a product with a consistent blend of ingredients and flavors.
Further, HC also teaches about using mayonnaise (the specific emulsion of Fuse) with basil paste, and further provides they are whisked together prior to its use (see the Ingredients and the Directions).  A step of whisking makes clear stirring has occurred.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foods, comprising: an emulsion and a basil paste, as the modified teaching above, to include that the emulsion and basil paste are stirred together, as claimed, because:
Fuse teaches that the paste is contained in emulsions, which provides one of skill with a reasonable expectation of success, to insure that the finished food product has a consistent blend of ingredients and flavors; and



HC illustrates that the art finds such a step to be suitable for making such food products (see MPEP 2144.07), which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Amount of emulsion relative to amount of oil in the basil paste
The claims require the 10 to 40 wt% of the emulsion based on the oil content of the basil paste, however does not limit the amount of oil in the basil paste, or the amount of the basil paste used, therefor the claimed amount of the emulsion is from above zero up to below 100 wt%.
The modified teaching, in Fuse, provides that basil paste comprises zero to 80 wt% oil (est. 1st full para. on pg. 4), which amounts to zero to 32 wt% of the emulsion, based on Fuse.
The modified teaching, in HC provides an emulsion-basil paste composition with a total of 9 Tbsp, (about 45.7 grams), wherein 1/4 cup mayonnaise (i.e. 4 Tbsp or about 14.4 grams) is stirred together with the basil paste (see: For the dip). 
Therefore the modified teaching, provides about 31.5 wt% of the mayonnaise emulsion, which anticipates and encompasses the claim of 10 to 40 wt% of the emulsion based on the oil content of the basil paste, based on Fuse; or from above zero to below 100 wt% oil in the basil paste, based on the scope of the claims.



As for independent claims 12 and 15
The modified teaching, in Fuse, provides the preparation of i) the basil paste comprising basil and edible oil (3rd full para. on pg. 3), as in claims 12 and 15.
Nagamura teaches to cut in (whisk/mix) oil into water (i.e. vinegar) (i.e. an emulsified oil-water) to make an emulsion, which provides a step of preparing ii) the emulsified oil-water emulsion, as in claim 15.

Dependent claims
As for claims 10, 13 and 16, Nagamura teaches the alkaline ionized water is formed by electrolysis and comprises a pH of 12 or more (0021), which encompasses the claim of the electrolyzed alkaline ionized water in the emulsion having a pH of at least 12.

As for claims 11, 14 and 17, the amount of the emulsified oil-water mixture (i.e. mayonnaise) that is stirred together the basil paste, as discussed above, encompassing the claim of from 23 to 40 wt% relative to the oil content in the basil paste.  







Response to Arguments
It is asserted, that Claim 9 is fully supported by and consistent with the description in the specification, and furthermore claim 9 clearly recites the features thereof consistently with the specification. See, for example, paragraph [0021] of the specification, which describes: Then, into the basil paste, the emulsified oil-water was mixed in different proportions (proportions relative to the oil content in the basil paste, namely, proportions relative to the edible oil (vegetable oil) mixed as the raw material for the basil paste). The resulting mixtures were stirred, thereby emulsifying the oil in the basil paste (emulsified basil pastes were produced). The proportions of the emulsified oil-water mixed into the basil paste were as follows. Whereas, the basil paste, in which the emulsified oil-water was not mixed, was referred to as Comparative Example 3. 
Example 1: 10 wt % relative to the oil content in the basil paste 
Example 2: 20 wt % relative to the oil content in the basil paste 
Example 3: 40 wt % relative to the oil content in the basil paste 
Comparative Example 1: 50 wt % relative to the oil content in the basil paste 
Comparative Example 2: 60 wt % relative to the oil content in the basil paste 
Comparative Example 3: 0% 
See also for example, paragraph [0020] which describes a basil paste and an emulsified oil-water mixture. 




This discussion uses independent claim 9 as an example. Independent claims 12 and 15 recite different features from claim 9, but it can be understood from the discussion of claim 9 that claims 12 and 15 are also fully supported by and consistent with the specification. 
Thus, according to claim 9 and the specification, a basil paste and an emulsified oil-water mixture are stirred together, wherein: the basil paste comprises basil and edible oil; the emulsified oil-water mixture comprises an electrolyzed alkaline ionized water and edible oil, a ratio of the edible oil to the electrolyzed alkaline ionized water in 
the emulsified oil-water mixture is in a range of from 9:91 to 11:89 by weight; and 
an amount of the emulsified oil-water mixture that is stirred together the basil 
paste is in a range of from 10 to 40 wt% relative to an oil content in the basil 
paste. 
It is respectfully submitted that claim 9 clearly and correctly recites the features thereof consistently with the specification. And it is respectfully submitted that claims 12 and 15 are also correct. 
In addition, as discussed in the last Amendment, previously presented claims 3-8 were not examined. Instead, the Examiner proposed alternative claim language and examined the alternative claim language. But as also discussed in the last Amendment, the proposed alternative claim language did not accurately reflect the features recited in the claims. For example, the alternative claim language proposed by the Examiner did not include the previously claimed feature that "an amount of emulsified oil-water that is in a range of from 10 to 40 wt % of an oil content in the first processed food mixture." 

In response, please see the New Matter rejection above, wherein the pending Specification is clear that Applicant does not have the scope of the claimed amount of emulsified oil-water.
Further, please see the new grounds of rejection, necessitated by the amendments discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793